ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 15 July 2022 for the application filed 8 December 2017, which claims priority to PCT/US16/45129 filed 2 August 2016, which claims priority to PRO 62/200,866 filed 4 August 2015.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 20 July 2022 as follows:
Claim 4. The gearbox system of claim 1
Claim 10. The drive system of claim 7
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 15 July 2022, with respect to claims 1, 4-7 and 10-15 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 4-7 and 10-15 have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “driving pinions operably connected to the input gear and disposed between the first drive gear and the second drive gear, the driving pinions are positioned cantilevered between the first and second drive gears and compliantly along a direction parallel to the axis of rotation, each driving pinion driving the first drive gear in a first direction about the axis of rotation and driving the second drive gear in a second direction opposite the first direction about the axis of rotation, each driving pinion transferring an equal second torque to the first drive gear and the second drive gear; and an idler pinion fixedly mounted to the gearbox, the idler pinion disposed between and engaged with the first drive gear and the second drive gear, the idler pinion configured to transfer a differential torque between a torque transferred to the first drive gear and a torque transferred to the second drive gear” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 4-6 depend from claim 1 and are therefore also found allowable.
Regarding Claim 7, the prior art of record fails to disclose or teach “driving pinions operably connected to the input shaft and disposed between the first drive gear and the second drive gear, the driving pinions are positioned cantilevered between the first and second drive gears and compliantly along a direction parallel to the axis of rotation, each driving pinion driving the first drive gear in a first direction about the axis of rotation and driving the second drive gear in a second direction opposite the first direction about the axis of rotation, each driving pinion transferring an equal second torque to the first drive gear and the second drive gear; an idler pinion fixedly mounted to the gearbox, the idler pinion disposed between and engaged with the first drive gear and the second drive gear, the idler pinion configured to transfer a differential torque between a torque transferred to the first drive gear and a torque transferred to the second drive gear” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 7 is neither anticipated nor made obvious by the prior art of record.  Claims 10-12 depend from claim 7 and are therefore also found allowable.
Regarding Claim 13, the prior art of record fails to disclose or teach “a first drive gear rotatable about the rotor axis to drive the first rotor about the rotor axis; a second drive gear disposed coaxial with the first drive gear and rotatable about the rotor axis to drive the second rotor about the rotor axis; at least one driving pinion operably connected to the input shaft and disposed cantilevered between the first drive gear and the second drive gear compliantly along a direction parallel to the axis of rotation, each driving pinion driving the first drive gear in a first direction about the axis of rotation and driving the second drive gear in a second direction opposite the first direction about the axis of rotation, each driving pinion transferring an equal second torque to the first drive gear and the second drive gear; and an idler pinion fixedly mounted to the gearbox, the idler pinion disposed between and engaged with the first drive gear and the second drive gear to transfer a differential torque between a first torque transferred to the first drive gear and a second torque transferred to the second drive gear” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 13 is neither anticipated nor made obvious by the prior art of record.  Claims 14-15 depend from claim 13 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/
Examiner, Art Unit 3644                                                                                                                                                                                                        26 July 2022

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642